DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation-in-part of US Application no. 16/186,965, now US Patent no. 10,478,074, filed 12 November 2018, which claims the benefit of domestic priority to US Provisional Application no. 62/747,274, filed 18 October 2018, and is a continuation-in-part of US Application no. 16/016,196, filed 22 June 2018, which claims the benefit of domestic priority to US Provisional Application nos. 62/577,466, 62/523,445, 62/530,898, and 62/688,686, respectively filed 26 October 2017, 22 June 2017, 11 July 2017, and 22 June 2018.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 11-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) are directed to an abstract idea related to a mental process.  The mental process being: collecting information (e.g., the claims steps of producing a hemodynamic parameter set, and producing a simulated, procedure specific hemodynamic profile) and analyzing 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps pertain to the production of the patient specific hemodynamic calculation parameter set by automatically optimizing a generic hemodynamic calculation parameter set, as there does not appear to be any steps recited for how the optimization is performed.  Absent this, it is indefinite as to how the parameter set is optimized.  Clarification is respectfully requested.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

-and-

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 14 is/are rejected under 35 U.S.C. 102(a1/a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Suresh et al. (US Publication no. 2007/0014452).
In regard to claim 1 and 14, Suresh et al. describe a method for creating a model to simulate the effects on the circulatory performance of the heart from a proposed cardiac surgical procedure (para 14 and 142).  In order to simulate the effects, a hemodynamic model may be created (para 248).  The hemodynamic model includes: producing a specific hemodynamic calculation parameter set (para 256; hemodynamics include the right and left ventricular pressures, right and left atrial pressure, arterial pressure, flow through aortic valves and ventricular volumes; para 152-178 also list other hemodynamic parameters that may also be obtained); using said patient specific 
Finally in some embodiments of Suresh et al., the models may be used to evaluate whether a patient is a suitable candidate for a surgical procedure (para 379).  It is not clear if this feature is explicitly linked to the models created by Suresh et al., however it is considered implied to be complementary and useful to be combined with for assessing the effect certain cardiac surgical procedures may have on a patient.  Therefore it is considered obvious, if not anticipated, by Suresh et al. that the simulation models may be used to evaluate a candidate patient since the disclosure implies that such step may be complementary and useful and would provide a broader assessment of the impact of cardiac procedures on certain patients.
In regard to claim 2, the models created by Suresh et al. may be designed to use optimal specifications based on specific patient data (para 264, and 244-246).
In regard to claim 3, Suresh et al. may use a database of historical population of characteristics associated with outcomes of a particular procedure to serve as predicted performance characteristics (para 217 and 222). 

Claim(s) 4, 11-13, and 15-17 is/are rejected under 35 U.S.C. 102(a1/a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Suresh et al. (US Publication no. 2007/0014452) in view of Lenhart et al. (US Patent no. 7,311,680).

In regard to claims 11-13 and 15, Suresh et al. is considered to substantially suggest the method and system as claimed, except for the simulation module comprising a full-system, closed loop, mathematical model representative of the cardiovascular system.   Lenhart et al. teach that hemodynamic models are to include full-system, closed loop, mathematical models comprising lumped compartments represented by resistive-capacitive networks of circuits (col 3 lines 24-54).  In view of this, the circuit modeling technique is considered well-known in the art for simulating hemodynamic flows.  Modification of the model used by Suresh et al. to be a lumped circuit model is considered obvious to one of ordinary skill in the art at the time of the invention since it would include the use of a known technique for simulation modeling.
Further in regard to claim 13, the application of 14 nodes to the circuit model is considered to require only routine skill in the art since it is considered to be an optimization of the model.

In regard to claim 17, Suresh et al. may use a database of historical population of characteristics associated with outcomes of a particular procedure to serve as predicted performance characteristics (para 217 and 222). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,478,074.  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘074 patent and present invention overlap in scope.  For instance 1 of the ‘074 patent recites each and every feature performed in claim 1 of the present invention as well as the limitations found in present claim 5.  Similar overlap of features can be found in the depending claims 2-11 of the ‘074 patent and present claims 1-13.  Because the claims of the ‘074 patent recite each and every feature of the present invention, the present invention is not mutually exclusive over the ‘074 patent, and therefore not patentably distinct.
Allowable Subject Matter
Claims 5-10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the steps set forth in claims 5 and 19 for optimizing the generic hemodynamic calculation parameter set are not adequately set forth in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447.  The examiner can normally be reached on M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        22 February 2021